IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

 

Alexandria Division
UNITED STATES OF AMERICA ) ot
) No. 1:18-CR-457
V. )
) The Honorable Anthony J. Trenga
BIJAN RAFIEKIAN, et al., )
a/k/a “Bijan Kian” ) Trial: July 15, 2019
7 )
)
. Defendants. )
)

TRIAL EXHIBIT CUSTODY FORM

Government Exhibit(s) 2— 150 were received on this 11th day of July, 2019.

 

 

 

I certify that the exhibits being submitted to the court are those listed on the exhibit list filed at

this time.

 

 
